Citation Nr: 1308011	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-46 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision the RO increased the assigned disability rating for diabetes mellitus, type II, from 10 to 20 percent effective March 17, 2009; and denied increased ratings for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, and for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II.   

These claims were submitted on August 11, 2009.  The RO based its February 2010 rating decision assignment of the effective date of March 17, 2009 on the date when medical evidence showed that an increased rating was warranted for diabetes mellitus type II. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, does not require insulin or regulation of activities. 

2.  The Veteran's peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, has been productive of neurologic impairment of the right lower extremity of no more than moderate incomplete paralysis of the external popliteal nerve (common peroneal); and is not productive of severe incomplete paralysis, or worse symptoms, of the right lower extremity external popliteal nerve.

3.  The Veteran's peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, has been productive of neurologic impairment of the left lower extremity of no more than moderate incomplete paralysis of the external popliteal nerve (common peroneal); and is not productive of severe incomplete paralysis, or worse symptoms, of the left lower extremity external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.1119, Diagnostic Code 7913 (2012).  

2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2012).  

3.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2012).  


The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated in October 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claims for increased ratings.  The claim was subsequently readjudicated, most recently in an August 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Social Security Administration records including treatment records in their custody have been obtained.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted during the pendency of the claims.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Applicable Law for Evaluation of Disabilities

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2012).  If the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  38 C.F.R. § 4.31 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue as here, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility that different ratings may be warranted for different time periods.

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

The Veteran's service-connected diabetes mellitus, type II, has been rated under 38 C.F.R. § 4.119,  Diagnostic Code 7913, the code for evaluation of diabetes mellitus.  Under this code, a 20 percent rating is assigned if diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required. 

Under this code, a 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.
  
A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.


The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id. 

Service connection is in effect for (1) peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, and (2) peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II; both of which are assigned 20 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The ratings for these compensable complications of diabetes are on appeal and each are separately evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The report of an October 2011 VA examination shows that there was no history of diabetic retinopathy.  The Veteran denied having any erectile dysfunction, any history of ischemic heart disease, or history of chronic renal insufficiency.  The Veteran reported he was diagnosed with hypertension five years before and it was managed on medication.  The examiner noted that the Veteran's hypertension had its onset one year prior to diagnosis of diabetes mellitus type II, therefore, the hypertension was not due to diabetes mellitus type II.  The Veteran denied any history of strokes or peripheral vascular disease symptoms.  He denied having severe hypoglycemic or hyperglycemic episodes, or ketoacidosis. He reported he had never been hospitalized for hypoglycemic reactions or ketoacidosis, and had not been seen for diabetic care for hypoglycemic reactions or ketoacidosis within the past 12 months.  He reported he had visited a diabetic care provider 3 to 4 times in a 12 month period.  

The Veteran reported he was on a restricted diet for his diabetes mellitus, type II, and current medications included Glipizide 5 mg daily, Metformin 1000 mg twice daily, which both help control his diabetes mellitus, type II, without side effects.  He reported that he was not on insulin therapy.

The Veteran reported he had been in an occupation as a deck hand on a tugboat for 17 years, and had been on medical disability since 1999.  The examiner opined that the Veteran would not require restriction in his occupation for glycemic control; and that the Veteran's physical activities were not limited to maintain glycemic control.  The examiner found that the Veteran did not have a history of progressive loss of strength in his extremities.  

The Veteran's blood pressure readings during examination were 100/64, 104/60, and 104/62.  Examination of the extremities showed no pedal edema.  Pedal pulses were palpable.  There were no diabetes type related cardiac complications noted on examination.

The Veteran reported complaints of paresthesias in both lower extremities, which were worse in the last 3 years.  He reported having been taking Pregabalin in the last year, which did not help the paresthesias in the lower extremities.  He denied having any upper extremity paresthesias.

On examination the Veteran had stocking-type decreased sensation to light touch and pinprick in both lower extremities in the L4-L5, S1-S2 nerve root distribution.  He did not have glove-type decreased sensation to light touch and pinprick in either both upper extremities.  The examiner found that the Veteran had moderate peripheral neuropathy in both lower extremities in the L4-L5, S1-S2 nerve root distribution.   The examiner opined that the Veteran's moderate peripheral neuropathy was not due to, but rather was aggravated by diabetes mellitus type II, as it had an onset 10 years ago and worsened one year after the diagnosis of diabetes mellitus type II.

On examination the examiner found no diabetic retinopathy; skin problem; or bowel or bladder problem.  The Weinstein monofilament test on the plantar aspect of both feet was abnormal, but the rest of the diabetic foot examination was normal.  

The report contains diagnoses of (1) mild diabetes mellitus, type II, managed on two oral hypoglycemic agents; and (2) moderate bilateral peripheral neuropathy in the L4-L5 and S1-S2 nerve root distribution.  The examiner noted that moderate peripheral neuropathy in both lower extremities had onset 10 years ago with a long-standing history of alcoholism; and that the moderate bilateral peripheral neuropathy in both lower extremities had been worse in the past 2 years, approximately one year after the onset of diabetes mellitus type II.  The examiner opined that, therefore, the moderate bilateral peripheral neuropathy in the L4-L5 and S1-S2 nerve root distribution was not due to, but was aggravated, by diabetes mellitus type II.

Findings from VA and private treatment records on file are essentially consistent with the findings at the October 2011 VA examination with respect to the condition of the diabetes mellitus, type II, and associated bilateral lower extremities peripheral neuropathy.  These treatment records show diminished sensation using monofilament in both feet; and that the Veteran has diabetes mellitus type II, and was taking non-insulin oral hypoglycemic medication.  Notably, recent treatment records also show some unrelated bilateral foot complaints attributed to a psychiatric condition of delusional parasitosis.

Diabetes Mellitus, Type II

The medical evidence of record shows that the Veteran's diabetes mellitus, type 2, requires the treatment of oral hypoglycemic agents, and a restricted diet, but he does not require insulin; and the Veteran's diabetes mellitus, type 2, does not limit his physical activities.  On that basis, the criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 
 
The service-connected diabetic disability includes (1) peripheral neuropathy, right lower extremity and (2) peripheral neuropathy, left lower extremity, as complications associated with the Veteran's diabetes mellitus type 2.  However, there is no competent evidence of any other condition as a complication of the disease.   The evidence does not show that there is any erectile dysfunction, diabetic retinopathy, ischemic heart disease, chronic renal insufficiency, hypertension, stroke, peripheral vascular disease, paresthesias of the upper extremities, skin problem, or bowel or bladder problem, which is shown to be associated with the diabetes mellitus, type II, as a complication.   

Notably, the Veteran did not appeal from a February 2009 rating decision in which the RO denied service connection for a heart disease as secondary to diabetes mellitus, type II. 

The level of impairment in the diabetes mellitus, type II, has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the 20 percent rating already assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).
  
The Veteran has not described any unusual or exceptional features associated with his diabetes mellitus, type II, at any time during the pending claim since the effective date of increase in March 2009 or since submission of his claim for increase in August 2009.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The preponderance of the evidence is against the grant of a disability rating in excess of the existing 20 percent; there is no doubt to be resolved; and an increased rating is not warranted at any time. 

Peripheral Neuropathy of the Bilateral Lower Extremities

Evaluation of peripheral neuropathy is governed by the Rating Schedule under provisions for evaluation of neurological conditions.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's peripheral neuropathy, of the left and right lower extremities associated with diabetes mellitus, type II, are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal).  Given the anatomical location and neurological function affected by the symptomatology of the two disabilities, that code is the most appropriate for evaluation. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal) warrants a 40 percent evaluation when there is complete paralysis, with foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of toes is lost, abduction is lost, adduction is weakened, and anesthesia covers the entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2012).  


Disability ratings are assignable for incomplete paralysis of the external popliteal nerve, based on the degree of severity of symptoms.  Id.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, disability ratings of 20 or 30 percent are assignable for incomplete paralysis of the external popliteal nerve that is productive of moderate or severe disability, respectively.  

The evidence does not show that the Veteran's peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, or his peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, manifests symptoms productive of severe incomplete paralysis of the external popliteal nerve.  As reflected in the October 2011 VA examination report's findings and diagnosis-moderate bilateral peripheral neuropathy-the evidence shows that the disability picture of each of these conditions more nearly approximates moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The evidence does not show that either disability associated with diabetes mellitus, type II, more nearly approximates severe incomplete paralysis so as to warrant a rating in excess of 20 percent for either disability.  The evidence does not show that the condition of either lower extremity is characterized by organic changes, loss of reflexes, or muscle atrophy.  The evidence as reflected in the findings of the October 2011 VA examination report shows an abnormal Weinstein monofilament test with decreased sensation to light touch and pinprick in both lower extremities at L4-L5 and S1-S2 nerve root distribution.  The rest of the diabetic foot examination was normal, reflecting that involvement is wholly sensory.  As such, the rating should be evaluated as for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

The level of impairment in the right and left legs have been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the ratings assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).

The Veteran has not described any unusual or exceptional features associated with his peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, or peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, at any time during the pending claims.  The rating criteria are therefore adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The preponderance of the evidence is against the grant of a disability rating in excess of the existing 20 percent for each disability; there is no doubt to be resolved; and an increased rating is not warranted at any time. 

Total Disability Rating Based on Individual Unemployability

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
 
In connection with the current claims on appeal the Veteran has not submitted a claim that he is unemployable due to the service-connected diabetes mellitus, type II, or peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus, type II; and the record during the appeal period does not show that he is unable to secure or follow a substantially gainful occupation on the basis of these service-connected disabilities evaluated at a combined level of 50 percent.  

As of the time of the most recent VA examination in October 2011, the examiner recorded an opinion that the Veteran's diabetes mellitus, type II, would not require restriction in his occupation or physical activities for glycemic control; and that the bilateral peripheral neuropathy of the lower extremities resulted in only moderate bilateral peripheral neuropathy involving decreased sensation.  The evidence does not show that these service-connected disabilities have significant effects on the Veteran's occupation or usual daily activities.  As such, the Board finds that a claim for TDIU is not raised by the record.  


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, is denied.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


